Citation Nr: 0843884	
Decision Date: 12/19/08    Archive Date: 12/23/08	

DOCKET NO.  06-33 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
diabetes mellitus. 

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to service connection for arthritis of 
multiple joints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty with the Special Philippine 
Scouts from April 1946 to March 1949.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Philippines.


FINDINGS OF FACT

1.  In a decision of August 2003, the RO denied entitlement 
to service connection for diabetes mellitus and issued notice 
to the veteran.  The veteran did not appeal.

2.  Evidence submitted since the time of the RO's August 2003 
decision denying entitlement to service connection for 
diabetes mellitus does not relate to an unestablished fact, 
and is of insufficient significance to raise a reasonable 
possibility of substantiating the veteran's current claim.

3.  Hypertension is not shown to have been present in 
service, or for many years thereafter, nor is it the result 
of any incident or incidents of the veteran's period of 
active military service.

4.  Arthritis of multiple joints is not shown to have been 
present in service, or for many years thereafter, nor is it 
the result of any incident or incidents of the veteran's 
period of active military service.  


CONCLUSIONS OF LAW

1.  The decision of the RO in August 2003 denying the 
veteran's claim for service connection for diabetes mellitus 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2008).

2.  Evidence received since the time of the RO's August 2003 
decision denying entitlement to service connection for 
diabetes mellitus is new, but not material, and insufficient 
to reopen the veteran's claim.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).

3.  Hypertension was not incurred in or aggravated by active 
military service, nor may such a disability be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).

4.  Arthritis of multiple joints was not incurred in or 
aggravated by active military service, nor may such a 
disability be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file, which includes his multiple contentions, 
including those offered during the course of an RO hearing in 
June 2007, as well as both VA and private treatment records 
and examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim, and what the evidence in the claims file shows, 
or fails to show, with respect to each claim.  See Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran in this case seeks service connection for 
diabetes mellitus, hypertension, and arthritis of multiple 
joints, all of which, it is alleged, had their origin during 
his period of active military service.  In that regard, 
service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2007).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Moreover, where a veteran served for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and osteoarthritis, hypertension, or diabetes mellitus 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

Not withstanding the aforementioned, once entitlement to 
service connection for a given disorder has been denied by a 
decision of the RO, that decision, absent disagreement by the 
veteran within a period of one year, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).  Where a 
claim for entitlement to service connection has been 
previously denied, and that decision becomes final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers.  Evidence is "material" 
if, by itself, or when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).  

In addition, new evidence may be found to be material if it 
provides a "more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board of 
Veterans' Appeals to alter its decision."  See Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  In determining whether new 
and material evidence has been submitted, the evidence is 
generally presumed to be credible.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

As regards the veteran's current claim for service connection 
for diabetes mellitus, the Board notes that, in Boggs v. 
Peake, 520 F.3d 1330 (Fed. Cir. 2008), the United States 
Court of Appeals for the Federal Circuit held that the 
"factual basis" of a claim for service connection is the 
veteran's disease or injury, rather than the symptoms of that 
disease or injury.  Moreover, a properly diagnosed disease or 
injury cannot be considered the same factual basis as a 
distinctly diagnosed disease or injury.  As a consequence, 
for the purposes of Section 7104(b), claims which are based 
upon distinctly and properly diagnosed diseases or injuries 
must be considered separate and distinct claims.  This is to 
say that a claim for one diagnosed disease or injury cannot 
be prejudiced by a prior claim for a different diagnosed 
disease or injury.  Rather, the two claims must be considered 
independently because they rest on different factual bases.

In the case at hand, at the time of the prior August 2003 
rating decision, the RO denied entitlement to service 
connection for diabetes mellitus.  Moreover, the veteran's 
current claim and accompanying evidence reflects that very 
same disability.  Under the circumstances, the Board is of 
the opinion that the veteran's current claim is, in fact, 
based on the very same diagnosis as his previous claim, and, 
accordingly, must be considered on a "new and material" 
basis.  See Boggs, supra.

In the present case, at the time of the prior August 2003 
rating decision, it was noted that the veteran's service 
medical records were unavailable, in that such records were 
apparently destroyed in a fire at the National Personnel 
Records Center in 1973.  Further noted was that there was no 
evidence of diabetes mellitus within the first year following 
service discharge, which was the presumptive period 
designated for that disability pursuant to VA regulation.  
According to the RO, medical evidence on file had no 
particular probative value, inasmuch as that evidence 
pertained to treatment for the veteran's diabetes mellitus 
many years following his discharge from service, and, as 
such, failed to establish either the incurrence of diabetes 
mellitus in service or a link between diabetes mellitus and 
the veteran's period of active military service.  Based on 
such evidence, the RO denied entitlement to service 
connection for diabetes mellitus.  That determination was 
adequately supported by and consistent with the evidence then 
of record, and is now final.  

Evidence received since the time of the RO's August 2003 
decision, consisting, for the most part, of various VA and 
private treatment records and examination reports, and the 
veteran's testimony at the time of an RO hearing in June 
2007, while "new" in the sense that it was not previously of 
record, is not "material."  More to the point, such evidence 
shows only continuing treatment for the veteran's diabetes 
mellitus, with no demonstrated relationship between that 
pathology and any incident or incidents of the veteran's 
active military service.  Under the circumstances, the Board 
is of the opinion that evidence submitted since the time of 
the RO's August 2003 decision does not constitute new and 
material evidence sufficient to reopen the veteran's 
previously-denied claim.  This is to say that, by itself, or 
when considered with previous evidence of record, the newly-
received evidence does not relate to an unestablished fact 
necessary to substantiate the veteran's claim.  Accordingly, 
the veteran's appeal as to the issue of service connection 
for diabetes mellitus must be denied.

Turning to the issues of service connection for hypertension 
and arthritis of multiple joints, the Board once again notes 
that the veteran's service medical records are unavailable.  
In point of fact, the earliest clinical indication of the 
presence of either hypertension or arthritis of multiple 
joints is at a point in time many years following the 
veteran's discharge from service.  To date, there exists no 
evidence that the veteran's hypertension or arthritis of 
multiple joints had their origin during his period of active 
military service.  Nor is there any evidence of a nexus 
between either of those disabilities and some incident or 
incidents of the veteran's period of active military service.  
See VA and private treatment reports dated from 1998 to 2007.  
Under the circumstances, service connection for hypertension 
and arthritis of multiple joints must be denied.

In reaching this determination, the Board is cognizant of its 
heightened obligation to explain its findings and 
conclusions, and to carefully consider the benefit of the 
doubt doctrine in cases such as this, where service treatment 
records are presumed destroyed or are otherwise unavailable 
through no fault of the veteran.  See O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).  In the case at hand, however, 
there simply exists no evidence that the disabilities at 
issue had their origin during, or are in any way the result 
of, the veteran's period of active military service.  
Accordingly, as noted above, service connection must be 
denied.

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
veteran about the information and evidence that VA will seek 
to provide; and (3) inform the veteran about the information 
and evidence he is expected to provide.

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by letters dated in January 
and March 2006, as well as in March 2007 and February 2008.  
In those letters, VA informed the veteran that, in order to 
reopen his claim (for service connection for diabetes 
mellitus), new and material evidence was needed.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  VA also told the veteran 
that, in order to substantiate a claim for service 
connection, the evidence needed to show that he had a current 
disability, a disease or injury in service, and evidence of a 
nexus between the postservice disability and the disease or 
injury in service, which was usually shown by medical records 
and medical opinions.  He also received notice of the degree 
of disability and effective date of the disability upon a 
grant of service connection.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  To the extent there existed any error by VA 
in providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1), such error was nonprejudicial, in 
that it did not affect the essential fairness of the 
adjudicatory process.  In point of fact, based on a review of 
the entire file, it is clear that the veteran had a full 
understanding and/or actual knowledge of the elements 
required to prevail on his claims.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

As to informing the veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a Federal agency, such as records from private doctors and 
hospitals.  Finally, the RO told the veteran that he could 
obtain private records himself and submit them to VA.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in 
connection with the current appeal, VA has obtained VA 
medical reports, as well as both private treatment records 
and examination reports.  The record also shows that the RO 
made several unsuccessful attempts to obtain the veteran's 
service records.  See Requests for Information reports dated 
in September 2002 and August 2003. 

Additionally, the Board finds that VA was not under an 
obligation to have the veteran examined for his claims.  The 
veteran has not brought forth new and material evidence to 
reopen the diabetes mellitus claim.  38 C.F.R. § 
3.159(c)(4)(iii) states that paragraph (c)(4) applies to a 
claim to reopen a finally adjudicated claim only if new and 
material evidence is presented or secured.  Additionally, 
regarding the service connection claims, there is no 
competent and credible evidence suggesting that the veteran's 
hypertension and arthritis are in any way service related.  
For these reasons, the Board finds that VA was not under an 
obligation to provide an examination in connection with his 
claims.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).





ORDER

New and material evidence not having been presented, the 
application to reopen the claim of entitlement to service 
connection for diabetes mellitus is denied.

Service connection for hypertension is denied.

Service connection for arthritis of multiple joints is 
denied.



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


